Exhibit 10.1

April 22, 2006

Doug Lindroth

14105 Caminito Vistana

San Diego, CA 92130

Re: Employment Agreement

Dear Doug:

Bakbone Software Incorporated (the “Company”) is pleased to offer you the
position of Senior Vice President and Chief Financial Officer (the “SVP and
CFO”). This letter (the “Agreement”) sets forth, among other things, the terms
of your employment with the Company.

1. DUTIES. Your employment will commence hereunder on a full-time basis
effective as of April 27, 2006. You will be employed as Senior Vice President
and Chief Financial Officer, and will perform the duties customarily associated
with this position. You will report solely to the Company’s CEO and will perform
your services on a full-time basis at the Company’s headquarters in the San
Diego Metropolitan Area. Effective as of April 27, 2006, you shall devote
substantially all of your full working time and attention to the business
affairs of the Company. Notwithstanding the preceding sentence, you may also:
(i) serve in any capacity with any civic, educational, or charitable
organization, and (ii) continue to serve as a member of the boards of directors
that you are serving on and that have been disclosed in writing to the Company
as of the execution of this Agreement; provided, that in either event such
service does not interfere with your performance of duties under this Agreement.
You may also serve on other boards of directors upon consent from the Board and
where such consent shall not be unreasonably withheld.

2. BASE SALARY. You will receive an annual base salary of $275,000 for all hours
worked to be paid in accordance with the Company’s customary payroll procedures,
less payroll deductions and withholdings.

3. BONUS. You shall be eligible to receive an annual bonus based on your
performance during your second full year of employment at the Company. Such
annual bonus shall be determined by the CEO and the Compensation Committee of
the Board.

4. SIGNING BONUS. Upon the commencement of your employment by the Company you
shall receive a bonus of $50,000, less payroll deductions and withholdings.

5. RESTRICTED STOCK UNITS; CHANGE IN CONTROL; EXCISE TAXES.

(a) Restricted Stock Units. The Board will approve a Restricted Stock Unit
(“RSU”) grant to you of 300,000 RSUs, effective as of your commencement of
employment with the Company. An RSU is an unfunded bookkeeping entry
representing the value of the equivalent of one share of the Company’s Common
Stock and you have no voting rights or other privileges as a shareholder unless
and until the RSUs are settled in Common Stock. RSUs that



--------------------------------------------------------------------------------

have vested will be settled as soon as practicable following such vesting in
shares of Common Stock if all applicable legal and listing requirements are
satisfied, otherwise, they will be settled in cash. The amount of cash paid
shall equal the product of the vested RSUs multiplied by the closing price of a
share of Common Stock on the day preceding the settlement date. Settlement of
RSUs is subject to applicable tax withholdings. The vesting of such RSUs shall
commence on the date you commence service with the Company. Assuming continued
service with the Company, the RSUs shall vest 50% on the second anniversary of
your commencement of service, and shall vest with respect to the remainder of
the unvested RSUs subject thereto in equal annual installments over the
subsequent two years, such that the RSUs are fully vested on the fourth
anniversary of your commencement of service. Upon a Change in Control of the
Company all unvested RSUs shall immediately vest.

(b) Change in Control. For purposes of this Agreement, a Change in Control shall
consist of any one or more of the following: (i) the consummation of a merger or
consolidation of the Company with or into another entity or any other corporate
reorganization, if more than 50% of the combined voting power of the continuing
or surviving entity’s securities outstanding immediately after such merger,
consolidation or other reorganization is owned by persons who were not
stockholders of the Company immediately prior to such merger, consolidation or
other reorganization; or (ii) the sale, transfer or other disposition of all or
substantially all of the Company’s assets; or (iii) any transaction as a result
of which any person becomes the “beneficial owner” (as defined in Rule 13d-3
under the Securities Exchange Act of 1934 as amended), directly or indirectly,
of securities of the Company representing at least 50% of the total voting power
represented by the Company’s then outstanding voting securities; or (iv) a
liquidation or dissolution of the Company. For purposes of this Paragraph (c),
the term “person” shall have the same meaning as when used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934 but shall exclude: (A) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or a subsidiary of the Company; (B) a corporation owned directly or indirectly
by the stockholders of the Company in substantially the same proportions as
their ownership of the common stock of the Company; and (C) the Company.
Notwithstanding the foregoing, a transaction shall not constitute a Change in
Control if: (i) its sole purpose is to change the state of the Company’s
incorporation; or (ii) its sole purpose is to create a holding company that will
be owned in substantially the same proportions by the persons who held the
Company’s securities immediately before such transaction.

(c) Excise Taxes. In the event that it is determined that any payment or
distribution of any type to or for your benefit made by the Company, by any of
its affiliates, by any person who acquires ownership or effective control or
ownership of a substantial portion of the Company’s assets (within the meaning
of Section 280G of the Internal Revenue Code of 1986, as amended, and the
regulations thereunder (the “Code”)) or by any affiliate of such person, whether
paid or payable or distributed or distributable pursuant to the terms of an
employment agreement or otherwise, would be subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties with respect to such
excise tax (such excise tax, together with any such interest or penalties, being
collectively referred to as the “Excise Tax”), then such payments or
distributions or benefits shall be payable either:

in full; or

as to such lesser amount that would result in no portion of such payments or
distributions or benefits being subject to the Excise Tax;

whichever amount shall, on an after-tax basis, be greater.

 

2



--------------------------------------------------------------------------------

Unless you and the Company agree otherwise in writing, any determination
required hereunder shall be made in writing by the Company’s independent
accountant, or at the Company’s election, another nationally recognized public
accounting firm acceptable to both the Company and the Executive (the
“Accountant”), whose determination shall be conclusive and binding. You and the
Company shall furnish the Accountant such documentation and documents as the
Accountant may reasonably request in order to make a determination and to the
extent consistent with applicable standards and practice generally accepted
among practitioners (including, without limitation, as such standards may be
applied to the Company’s own financial reporting and as such standards and
practice are determined by the Accountant), the Accountant shall make such
determination in the manner most favorable to the Executive. The Company shall
bear all costs that the Accountant may reasonably incur in connection with
performing any calculations contemplated by this section.

6. BENEFITS. You will be eligible to participate in any of the employee benefit
plans or programs the Company generally makes available to similarly situated
executives, pursuant to the terms and conditions of such plans or the Company
shall make payments on your behalf to continue the medical coverage provided to
you by your previous employer.

7. BUSINESS EXPENSES. You shall be entitled to timely reimbursement for all
ordinary and reasonable out-of-pocket business expenses which are incurred by
you in furtherance of the Company’s business and in accordance with the
Company’s standard policies.

8. COMPANY POLICIES AND CONFIDENTIALITY AGREEMENT. As an employee of the
Company, you will be expected to abide by all of the Company’s policies and
procedures. As a condition of your continued employment, you agree to abide by
the terms of the Proprietary Information and Inventions Agreement with the
Company.

9. OTHER AGREEMENTS. By accepting this Agreement, you represent and warrant that
your performance of your duties for the Company will not violate any agreements,
obligations or understandings that you may have with any third party or prior
employer. You agree not to make any unauthorized disclosure or use, on behalf of
the Company, of any confidential information belonging to any of your former
employers. You also represent that you are not in unauthorized possession of any
materials containing a third party’s confidential and proprietary information.
Of course, during your employment with the Company, you may make use of
information generally known and used by persons with training and experience
comparable to your own, and information which is common knowledge in the
industry or is otherwise legally available in the public domain.

10. OUTSIDE ACTIVITIES. While employed by the Company, you will not engage in
any business activity in competition with the Company.

 

3



--------------------------------------------------------------------------------

11. AT-WILL EMPLOYMENT. As an employee of the Company, you may terminate your
employment at any time and for any reason whatsoever simply by notifying the
Company. Similarly, the Company may terminate your employment at any time and
for any reason whatsoever, with or without cause or advance notice. Your at-will
employment relationship with the Company cannot be changed except in writing
signed by an authorized representative of the Board.

12. SEVERANCE BENEFITS.

(a) Termination By The Company Other Than for Cause, Death or Disability. If
your employment by the Company is terminated by the Company other than for Cause
(as defined below), death or disability, or if there is a Constructive
Termination (as defined below), in either case, and if you provide the Company
with a signed general release of all claims in a form acceptable to the Company,
the Company shall provide you with continuation of your base salary after your
termination date for a period of six (6) months, at the rate in effect
immediately prior to your termination of employment, less applicable
withholdings, payable in installments pursuant to the Company’s normal and
customary payroll procedures.

(1) In the event of your termination on or before the six (6) month anniversary
of your commencement of employment, other than for Cause, death or disability or
if there is a Constructive Termination, and such termination is not as a result
of a Change of Control of the Company, and if you provide the Company with a
signed general release of all claims in a form acceptable to the Company, then
50% of your RSUs shall vest.

(2) In the event of your termination after the six (6) month anniversary of your
commencement of employment, other than for Cause, death or disability or if
there is a Constructive Termination, and such termination is not as a result of
a Change of Control of the Company, and if you provide the Company with a signed
general release of all claims in a form acceptable to the Company, then 100% of
your RSUs shall vest.

(3) To the extent you elect continuation coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”) you will be entitled to
reimbursement by the Company for your applicable premium payments until the
earlier of twelve (12) months or the date you receive coverage from another
employer.

(4) To the extent required by IRC§409A, payments of cash severance and RSUs
shall be delayed for six (6) months following termination of employment.

You understand and agree that, other than as required under applicable law, you
shall not be entitled to any other severance pay, severance benefits, or any
other compensation or benefits other than as set forth in this Section 11(a) in
the event of such a termination. In the event that you have a legal right to pay
in lieu of termination notice, or to severance pay, the severance pay set forth
herein shall be reduced by the amount of such legally required payments and any
severance payments hereunder already made shall be deemed to be in satisfaction
of such legally required payments.

(b) Other Terminations. If your employment by the Company is terminated by the
Company with Cause or on account of your death or disability, or if you
voluntarily terminate

 

4



--------------------------------------------------------------------------------

your employment with the Company (other than pursuant to a Constructive
Termination (as defined below)), you shall not be entitled to any severance pay,
severance benefits, or any compensation or benefits from the Company whatsoever,
other than as required under applicable law.

You understand and agree that you shall not be entitled to any other severance
pay, severance benefits, or any other compensation or benefits other than as set
forth in this paragraph in the event of such a termination, other than as
required under applicable law.

(c) Definitions.

(i) Cause. For purposes of this Agreement, the term “Cause” means:
(i) conviction of a felony crime consisting of theft or falsification of any
employment or Company records; (ii) malicious or reckless disclosure of the
Company’s confidential or proprietary information; (iii) any gross or willful
misconduct, where the Company reasonably determines that such act or misconduct
has (A) seriously undermined the ability of the Company’s management to entrust
you with important matters or otherwise work effectively with you,
(B) contributed to the Company’s material loss of revenues or business
opportunities, or (C) materially harmed or damaged the business or reputation of
the Company or any of its subsidiaries; and/or (iv) your breach of this
Agreement or the repeated failure or repeated refusal by you to work diligently
to perform tasks or achieve goals reasonably and lawfully requested by the
Board. “Cause” shall not mean a physical or mental disability.

(ii) Constructive Termination. For purposes of this Agreement, the term
“Constructive Termination” means your resignation within sixty (60) days after
one or more of the following events which remains uncured thirty (30) days after
your delivery of written notice thereof:

(1) the delegation to you of duties or the reduction of your duties, either of
which reduces the nature, responsibility, or character of your position
immediately prior to such delegation or reduction; for purposes of the
foregoing, it will be deemed to be a material reduction in your position and
duties if you are not at all times the CFO of the Company (or its successor).;

(2) any 10% or greater reduction by the Company in your base salary;

(3) the taking of any action by the Company that would adversely affect your
participation in any plan, program or policy, such that your participation in
the plan, program or policy is less advantageous than that of other employees of
equivalent seniority; and

(4) the Company’s relocation of your principal office to a place more than
seventy-five (75) miles from the Company’s present headquarters location (except
that required travel on the Company’s business to an extent substantially
consistent with your present business travel obligations shall not be considered
a relocation); or

(5) any material breach of this Agreement by the Company (or its successor).

 

5



--------------------------------------------------------------------------------

13. RETURN OF MATERIALS. At the termination of your relationship with the
Company, you will promptly return to the Company, and will not take with you or
use, all items of any nature that belong to the Company, and all materials (in
any form, format, or medium) containing or relating to the Company’s business.

14. ENTIRE AGREEMENT; ASSIGNMENT. This Agreement constitutes the complete, final
and exclusive embodiment of the entire agreement between you and the Company
with respect to the terms and conditions of your employment specified herein. If
you enter into this Agreement, you are doing so voluntarily, and without
reliance upon any promise, warranty or representation, written or oral, other
than those expressly contained herein. This Agreement supersedes any other such
promises, warranties, representations or agreements. This Agreement may not be
amended or modified except by a written instrument signed by you and an
authorized representative of the Board. This Agreement will be binding upon and
inure to the benefit of (a) your heirs, executors, and legal representatives
upon your death and (b) any successor of the Company. Any such successor of the
Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes. Any successor will expressly assume in writing all
of the Company’s obligations under this Agreement before or at the time of such
succession. For this purpose, “successor” means any person, firm, corporation,
or other business entity which at any time, whether by purchase, merger, or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company.

15. GOVERNING LAW. This Agreement will be governed by and construed in
accordance with the laws of the State of California without regard to the
conflicts of law provisions thereof.

16. DISPUTE RESOLUTION. To ensure the timely and economical resolution of
disputes that arise in connection with your employment with the Company, you and
the Company agree that any and all disputes, claims, or causes of action arising
from or relating to the enforcement, breach, performance or interpretation of
this Agreement, your employment, or the termination of your employment, shall be
resolved to the fullest extent permitted by law by final, binding and
confidential arbitration, by a single arbitrator, in San Diego County,
California, conducted by Judicial Arbitration and Mediation Services, Inc.
(“JAMS”) under the applicable JAMS employment rules. By agreeing to this
arbitration procedure, both you and the Company waive the right to resolve any
such dispute through a trial by jury or judge or administrative proceeding. The
arbitrator shall: (a) have the authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be
permitted by law; and (b) issue a written arbitration decision, to include the
arbitrator’s essential findings and conclusions and a statement of the award.
The arbitrator shall be authorized to award any or all remedies that you or the
Company would be entitled to seek in a court of law. The Company shall pay all
JAMS’ arbitration fees and any other arbitration-specific costs. Nothing in this
Agreement is intended to prevent either you or the Company from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration. Notwithstanding the foregoing, you and the Company each
have the right to resolve any issue or dispute over intellectual property rights
by Court action instead of arbitration.

17. RIGHT TO WORK/BACKGROUND CHECK. As required by law, this Agreement is
subject to satisfactory proof of your right to work in the United States. This
Agreement and

 

6



--------------------------------------------------------------------------------

your employment by the Company are also conditioned on the Company completing,
to its satisfaction, a review of your personal and/or business references as
well as a background check.

18. EXECUTION OF CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT AGREEMENT.
This Agreement and your employment by the Company are conditioned upon your
execution of the Company’s standard form of Confidential Information and
Invention Assignment Agreement which has been provided to you.

If you choose to accept this Agreement under the terms described above, please
sign below and return this letter to me.

We look forward to your favorable reply, and to a productive and enjoyable work
relationship.

 

Very truly yours,

 

Bakbone Software Incorporated

By:  

/s/ James R. Johnson

 

Name: James R. Johnson

Title: President and Chief Executive Officer

 

Accepted and Agreed to by:      

/s/ Doug Lindroth

     

April 23, 2006

       

Date

 

7